      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20   PageID.1   Page 1 of 41




 1   EXCELSIS LAW, P.C.
     ZAINAH ALFI (SBN 304164)
 2   C. GENEVIEVE JENKINS (SBN 271128)
     1000 Wilshire Blvd., Suite 600
 3   Los Angeles, California 90017
     Telephone: 213-340-0300
 4   Facsimile: 213-340-0200
     zalfi@excelsislaw.com
 5
     Attorneys for Plaintiff,
 6   RAQUEL MEIRA DAVIS
 7
                           UNITED STATES DISTRICT COURT
 8
           EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
 9

10
     RAQUEL MEIRA DAVIS, an                Case. No.
11 individual,
                                           COMPLAINT FOR DAMAGES
12        Plaintiff,
                                              1. UNLAWFUL HARASSMENT IN
13               vs.                             VIOLATION OF THE FEHA –
                                                 GOV’T CODE §§ 12940 ET SEQ.;
14 MACUHEALTH DISTRIBUTION,
     INC.; FREDERIC JOUHET, an                2. FAILURE TO PREVENT
15 individual; and DOES 1-10, inclusive,         HARASSMENT IN VIOLATION
                                                 OF THE FEHA – GOV’T CODE
16        Defendants.                            §§ 12940 ET SEQ.;
17                                            3. UNLAWFUL RETALIATION IN
                                                 VIOLATION OF TITLE VII OF
18                                               THE CIVIL RIGHTS ACT OF
                                                 1964 – 42 U.S.C. § 2000e-3(a) ET
19                                               SEQ.;
20
                                              4. WRONGFUL TERMINATION IN
21                                               VIOLATION OF PUBLIC
                                                 POLICY;
22
                                              5. BREACH OF CONTRACT; AND
23
                                              6. WAITING-TIME PENALTIES
24                                               PURSUANT TO LABOR CODE
                                                 § 203.
25

26                                         [DEMAND FOR JURY TRIAL]

27

28

                                   COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.2    Page 2 of 41




 1
           Plaintiff Raquel Meira Davis (“Plaintiff”) alleges as follows on knowledge as to
 2
     herself and her known acts, and on information and belief as to all other matters:
 3
                                                  I.
 4
                                             PARTIES
 5
           1.     Defendant MacuHealth Distribution, Inc. (the “Company” or the
 6
     “Defendant”), is a limited partnership registered and headquartered in Michigan.
 7
           2.     Defendant Frederic Jouhet is a citizen of Michigan.
 8
           3.     Plaintiff Raquel Meira Davis is a citizen of California.
 9
           4.     At the relevant times mentioned herein, the Company was a limited
10
     partnership doing business in California.
11
           5.     At the relevant times mentioned herein, Plaintiff was employed by the
12
     Company and performed a majority of her work in California.
13
           6.     Plaintiff is ignorant of the true names and capacities of Defendants sued
14
     herein as DOES 1 through 10, inclusive, and therefore sues these Defendants by such
15
     fictitious names. Plaintiff will amend this Complaint to allege the true names and
16
     capacities of said Defendants when the same has been ascertained. Each of the fictitiously
17
     named Defendants is responsible in some manner for the acts complained of herein.
18
     Unless otherwise stated, all references to named Defendants shall include DOE
19
     Defendants as well.
20
                                                  II.
21
                                 JURISDICTION AND VENUE
22
           7.     Federal diversity jurisdiction exists pursuant to 28 U.S.C. section 1332
23
     because Plaintiff is a citizen of a different state than the Defendants and because the value
24
     of the matter in controversy exceeds $75,000.
25
           8.     Venue in this district is proper pursuant to 28 U.S.C. section 1391 because a
26
     substantial part of the events or omissions on which the claim is based occurred in the
27
     Eastern District of California.
28
                                                 -1-
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20       PageID.3   Page 3 of 41




 1         9.    Venue in this district is also proper pursuant to California Labor Code
 2   section 925(a), which prohibits an employer from contractually requiring an employee
 3   who primarily resides and works in California to adjudicate a claim arising in California
 4   in a different State. Plaintiff and Defendants entered into an employment agreement
 5   (“Employment Agreement” attached hereto as Exhibit A) in June 2015, and it was
 6   modified and/or extended annually through 2018.
 7                                              III.
 8                                FACTUAL ALLEGATIONS
 9         10.   MacuHealth Distribution, Inc. is a Company that manufactures and sells a
10   nutraceutical supplement claiming to preserve and improve visual function.           The
11   Company’s headquarters are in Birmingham, Michigan, but it employs over twenty (20)
12   people in more than twelve (12) states throughout the United States and in Canada.
13         11.   In or around May 2015, Plaintiff applied for the position of Sales
14   Representative. After her application was accepted, Plaintiff was interviewed by each of
15   the following senior members of the Company: David Israel, who would become her
16   direct supervisor, Jim Masciangelo, Chief Financial Officer, and Defendant Frederic
17   Jouhet, Chief Executive Officer.
18         12.   During the phone interview with Defendant Jouhet, he informed Plaintiff that
19   he was planning to expand the Company’s market and sell product in Brazil, Plaintiff’s
20   country of origin. He told Plaintiff this to persuade her to join the Company. This
21   disclosure influenced Plaintiff’s decision to join the Company.
22         13.   On or about June 22, 2015, Plaintiff began her employment with
23   MacuHealth.
24         14.   As part of Plaintiff’s offer letter, provided by the Company, she was
25   guaranteed a monthly car allowance, which was to be paid with her paycheck on a
26   monthly basis.
27

28
                                                -2-
                                        COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20             PageID.4   Page 4 of 41




 1         15.    In her capacity as Sales Representative, Plaintiff was responsible for selling
 2   MacuHealth products to doctors throughout her territory in Northern California, Nevada,
 3   and Hawaii. Plaintiff moved from Salinas, California to Sacramento, California in order
 4   to be located more centrally within her territory.
 5         16.    Plaintiff worked from her home and travelled to various doctors’ offices,
 6   conferences, and vision-related expositions in her territory.
 7         17.    Plaintiff saw other Company employees only sporadically at vision-related
 8   expositions, conferences, or planned meetings.
 9         18.    For the duration of Plaintiff’s employment with the Company, Plaintiff
10   excelled at her job. Plaintiff consistently met and exceeded the goals that were set for
11   her, grew her territory, and received awards and recognition from the Company for her
12   sales performance.
13         19.    For duration of Plaintiff’s employment with the Company until her date of
14   termination, Plaintiff was subjected to sexual harassment by Defendant Jouhet.
15         20.    Regularly, Defendant Jouhet made unwelcome and unsolicited sexual
16   advances toward Plaintiff, as described herein.
17         21.    Defendant Jouhet frequently made inappropriate remarks to Plaintiff about
18   her appearance, made inappropriate sexual comments about Plaintiff, and inquired into
19   the details of Plaintiff’s personal life, as described herein.
20         22.    Defendant Jouhet also regularly shared the details of his marital problems
21   and impending divorce with Plaintiff.
22         23.    Plaintiff rebuffed Defendant Jouhet’s advances, but felt that she could not be
23   more aggressive in dismissing his advances without risking loss of her job – a job she
24   needed (and Defendant Jouhet knew she needed) for financial purposes. Nonetheless,
25   Plaintiff clearly and consistently rebuffed Defendant Jouhet’s sexual advances for the
26   duration of her employment with the Company.
27

28
                                                  -3-
                                        COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.5    Page 5 of 41




 1         24.    Even while rebuffing Jouhet’s advances, Plaintiff remained in good standing
 2   with Defendant Jouhet so long as she continued to engage him in a friendly manner. Once
 3   Plaintiff realized that her polite rebuffs and maintenance of a friendly attitude toward
 4   Jouhet were insufficient to get him to leave her alone, however, she attempted to distance
 5   herself and make clearer to Jouhet that she was not going to engage in an extramarital
 6   affair with him. Thereafter, Defendant Jouhet’s interactions turned hostile and he
 7   instituted a series of reprisals that limited her growth within the Company and sabotaged
 8   her relationships with customers.
 9         25.    On or about September 15, 2015, shortly after beginning her employment
10   with the Company, Plaintiff met Defendant Jouhet in person for the first time at the Vision
11   Expo West conference in Las Vegas, NV. Many Company employees had flown to Las
12   Vegas for the event. On the way to dinner, after one of the Expo’s events, Defendant
13   Jouhet asked another sales representative to ride in a separate taxi so that Defendant
14   Jouhet could ride alone with Plaintiff.
15         26.    In the taxi, Defendant Jouhet questioned Plaintiff about her personal life, told
16   her she was beautiful and special, and also informed Plaintiff that he was separating from
17   his wife. At the dinner and afterwards, Defendant Jouhet continued to act inappropriately
18   with Plaintiff, repeatedly touching her, and telling her how interested he was in her.
19   Plaintiff informed Defendant Jouhet that he needed to stop as Jouhet had just informed
20   her that he was married and she was not interested in his advances.
21         27.    Other sales representatives noticed Defendant Jouhet’s advances and
22   commented to Plaintiff about Jouhet’s aggressive behavior.
23         28.    Plaintiff was embarrassed and concerned for her professional reputation, but
24   believed that Defendant Jouhet’s behavior would stop.
25         29.    The next time that Plaintiff saw Defendant Jouhet, on or about November
26   14, 2015, he continued to tell her how beautiful she looked. He was very flirtatious with
27   her in front of the other Company’s employees present at the dinner. Throughout the
28
                                                 -4-
                                      COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.6    Page 6 of 41




 1   evening, Defendant Jouhet repeatedly touched her shoulders, waist and legs, and stared
 2   at her for prolonged periods of time. Plaintiff again objected to Defendant Jouhet’s
 3   advances and asked him to stop.
 4         30.    On or about November 16, 2015, Defendant Jouhet informed Plaintiff that
 5   she looked beautiful the night before and that it had taken everything in him not to touch
 6   her further. Plaintiff reiterated that she was not interested in a romantic or physical
 7   relationship with Jouhet.
 8         31.    From December 10, 2015 through early January 2016, Plaintiff travelled to
 9   Brazil to see her family for the holidays.
10         32.    Defendant Jouhet repeatedly contacted Plaintiff via Whatsapp messaging
11   service for the duration of her personal vacation time.
12         33.    While Plaintiff was on vacation, Defendant Jouhet’s messages to her were
13   frequent and inappropriate, and included repeatedly calling her “Miss Brazil” and
14   “princess,” asking her to buy a bikini in his favorite color, commenting on her physical
15   appearance, asking her for photos of herself, and complaining about the strained state of
16   his marriage.
17         34.    For the duration of 2016, Defendant Jouhet continued to stay in frequent
18   contact with Plaintiff, often stating that Plaintiff was “his” and regularly asking where she
19   was and what she was doing. These questions were never regarding work; rather, they
20   were his attempts to maintain control of her and constantly know what she was doing –
21   even on weekends.
22         35.    Throughout 2016, Defendant Jouhet invited Plaintiff to travel to be with him
23   in cities such as Chicago and Hawaii. Each time, Plaintiff declined.
24         36.    Defendant Jouhet developed a nickname for Plaintiff and referred to her as
25   “little fish” in Portuguese. He continued to use this nickname when they were alone or
26   when communicating with her on the phone or by text message.
27

28
                                                  -5-
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.7    Page 7 of 41




 1         37.    On or about June 22, 2016, Plaintiff had her one (1) year performance review
 2   with her direct supervisor, David Israel. Plaintiff’s territory, for which she was solely
 3   responsible for the duration of her employment with the Company, had a 125% increase
 4   in sales and was the Company’s top-performing sales area in the United States. As a
 5   result of her success in the region, Plaintiff was given a 3% raise in salary.
 6         38.    Defendant Jouhet intermittently encouraged Plaintiff to work hard and
 7   informed Plaintiff that he recognized all her successes, but the majority of his
 8   communication with her was personal in nature.
 9         39.    On or about October 5, 2016, Defendant Jouhet sent Plaintiff a text message
10   asking her whether she ever considered purchasing a home. When Plaintiff shared her
11   hopes of buying a home near the beach, Defendant Jouhet informed her that if she ever
12   found a home that she wanted, he would be willing to assist her financially in purchasing
13   it.
14         40.    Defendant Jouhet verbally followed up on his offer with Plaintiff on several
15   occasions.
16         41.    During a work trip to Hawaii and a personal trip to Brazil at the end of 2016,
17   Defendant Jouhet repeatedly sent Plaintiff messages indicating that he wished he were
18   with her and telling her how happy she made him.
19         42.    Defendant Jouhet informed Plaintiff that he enjoyed that he had to chase her.
20         43.    Defendant Jouhet’s romantic pursuit of Plaintiff from 2017 onwards
21   included, inter alia, sending Plaintiff messages containing photos and videos of himself,
22   and consistently sending Plaintiff messages about her whereabouts.
23         44.    During this time period, Defendant Jouhet invited Plaintiff to join him in San
24   Diego and also suggested renting a beach bungalow in Hawaii that they should share for
25   three (3) months. Plaintiff declined these offers.
26         45.    In February 2017, Plaintiff traveled to Arizona with several other Company
27   employees including Mr. Israel and Defendant Jouhet.
28
                                                 -6-
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20          PageID.8   Page 8 of 41




 1         46.    While in Arizona, Plaintiff and Defendant Jouhet had a private meeting
 2   where Plaintiff presented Defendant Jouhet with a business plan to distribute the
 3   Company’s products in Brazil. Defendant Jouhet had been mentioning his desire to do
 4   so since Plaintiff began working for the Company. Defendant Jouhet had also suggested
 5   traveling to Brazil together to research the territory several times.
 6         47.    In the meeting, which Defendant Jouhet made Plaintiff attend in a hotel
 7   room, Plaintiff was straightforward and professional, attempting, as always, to send a
 8   clear signal to Defendant Jouhet that she was not interested in his advances and wished
 9   to maintain a strictly professional relationship.
10         48.    After this meeting, Defendant Jouhet never again mentioned expanding the
11   Company’s reach into Brazil. On information and belief, Defendant Jouhet had only been
12   using the promise of expansion to Plaintiff’s country of origin to entice her to work for
13   him and to continue attempting to seduce her.
14         49.    Soon after the meeting, on or about February 5, 2017, Plaintiff informed
15   some of her colleagues that she was dating someone.
16         50.    Later that same day, after discovering the existence of Plaintiff’s boyfriend
17   and following Plaintiff’s clearly expressed desire to maintain a strictly professional
18   relationship during their meeting, Defendant Jouhet began acting in a hostile manner
19   towards Plaintiff.
20         51.    Thereafter, in many of his interactions with her, Defendant Jouhet became
21   cold and unfriendly.
22         52.    Plaintiff feared for her position within the Company as a result of Defendant
23   Jouhet’s immediate change in demeanor. Plaintiff did not act in any way to warrant such
24   behavior.
25         53.    Defendant Jouhet repeatedly responded to Plaintiff’s business inquiries and
26   questions with curt, one-word answers.
27

28
                                                 -7-
                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.9   Page 9 of 41




 1         54.    Plaintiff came to believe that Defendant Jouhet was sharing his hostility
 2   towards her with Plaintiff’s supervisor, Mr. Israel.
 3         55.    In or around May 2017, Mr. Israel notified Plaintiff that Defendant Jouhet
 4   was unhappy with her and threatened to terminate her employment. Plaintiff was unsure
 5   how to react to that statement as she had been consistently working hard and performing
 6   well. She pleaded with Mr. Israel to let her keep her job.
 7         56.    On or about June 22, 2017, Plaintiff and Mr. Israel conducted a video
 8   conference call for Plaintiff’s two (2) year performance review. Plaintiff’s territory was
 9   doing well and on target, but she was not given a raise.
10         57.    It was the Company’s practice to offer a raise to sales representatives who
11   met or exceeded their sales targets. Plaintiff was not given a raise because Defendant
12   Jouhet was retaliating against her for rebuffing his advances and because he was hoping
13   she would quit.
14         58.    Subsequent to her two (2) year performance review, Plaintiff changed her
15   sales strategy and her territories began to experience tremendous growth.
16         59.    In or around June 2018, Plaintiff and Mr. Israel met for Plaintiff’s three (3)
17   year performance review. On information and belief, Plaintiff’s territory (and, therefore,
18   Plaintiff) was again performing the best in the nation. Plaintiff, however, was not given
19   a raise for the second year in a row.
20         60.    Plaintiff was not given a raise in spite of her evident and consistent
21   accomplishments because Defendant Jouhet was retaliating against her for rebuffing his
22   advances and because he was hoping she would quit.
23         61.    In or around July 2018, when the Company and its employees, including
24   Defendant Jouhet, travelled to Europe, Plaintiff did not go out dancing or drinking with
25   the other employees. These activities were non-work activities and Plaintiff was not
26   required to attend them.
27

28
                                                 -8-
                                      COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20           PageID.10     Page 10 of 41




 1           62.   Nonetheless, Defendant Jouhet made known to Plaintiff his displeasure
 2   about Plaintiff’s being “distant” and not participating in the after-hours celebrations.
 3           63.   As Defendant Jouhet’s hostility continued, Plaintiff came to believe that,
 4   despite her excellent performance, her job security was under threat. She perceived that
 5   she was no longer being given the same opportunities for growth as she previously had.
 6           64.   Plaintiff feared that her employment was going to be terminated at any
 7   moment.
 8           65.   Shortly thereafter, on or about July 31, 2018, Plaintiff received an email
 9   stating that the car allowances that were usually included in sales representatives’
10   paychecks had not being included, but that, instead, e-checks for the car allowances had
11   been distributed to all Company employees.
12           66.   Plaintiff never received her car allowance via e-check or any other method.
13           67.   Again in September 2018, Plaintiff did not receive her car allowance via e-
14   check or other method.
15           68.   The Company intentionally did not pay Plaintiff her owed wages in order to
16   make her feel insecure about her job and to create circumstances that would force her to
17   quit.
18           69.   On or about August 3, 2018, Plaintiff attempted to speak to Defendant Jouhet
19   about her job security and whether she was being pushed out. Defendant Jouhet refused
20   to speak to her.
21           70.   In or around August 2018, Plaintiff received several phone calls from her
22   clients, including various doctors and organizations, informing her that the Company had
23   not issued payments for sponsorships and other funds that Plaintiff had promised on the
24   Company’s behalf.
25           71.   Prior to this, for at least the three (3) years Plaintiff had been working for the
26   Company, the Company had never missed or been late for a payment that Plaintiff
27

28
                                                   -9-
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.11    Page 11 of 41




 1   requested. There was no financial reason for the Company’s late or missed payments in
 2   August 2018.
 3         72.    Defendant Jouhet and/or other managing agents of the Company were
 4   attempting to sabotage Plaintiff’s work and undermine her ability to succeed in her work.
 5   This was done in an effort to make Plaintiff quit.
 6         73.    Plaintiff had no one to speak with about the Company’s actions because the
 7   Company did not have a human resources department, Defendant Jouhet had refused to
 8   speak with her, and Mr. Israel acted as though nothing was happening.
 9         74.    On or about August 23, 2018, as a result of the Company’s efforts to
10   undermine her ability to work, Plaintiff called Defendant Jouhet to inform him that she
11   would be resigning and provided the Company’s required thirty (30) days’ notice.
12   Plaintiff felt forced to quit and as though she had no other option.
13         75.    Later in the day on or about August 23, 2018, Mr. Israel emailed Defendant
14   Jouhet and Plaintiff requesting that Plaintiff submit her resignation in writing.
15         76.    On or about August 24, 2018, Plaintiff responded to Mr. Israel’s email
16   stating that while she enjoyed her job tremendously, she had been struggling with many
17   things that had been taking place at work and she felt isolated. Plaintiff informed Mr.
18   Israel and Defendant Jouhet that she felt “intimidated,” “disrespected,” and pushed into a
19   position where she felt she had no option but to quit.
20         77.    In this same email, Plaintiff rescinded her resignation in writing and
21   informed Mr. Israel and Defendant Jouhet that she simply needed to take two weeks off
22   in order to clear her head and recover emotionally.
23         78.    On or about Saturday, August 25, 2018, Defendant Jouhet emailed Plaintiff
24   at about 9:00 am asking to set up a call within the hour. Because it was a weekend,
25   Plaintiff was unavailable to speak on that day.
26
27

28
                                                - 10 -
                                      COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20        PageID.12    Page 12 of 41




 1         79.    On or about Monday, August 27, 2018, Plaintiff emailed Defendant Jouhet
 2   and Mr. Israel. She apologized for being unavailable over the weekend and attempted to
 3   reschedule a call at a time that was convenient for all of them.
 4         80.    Mr. Israel promptly responded that the Company had accepted her verbal
 5   resignation and informed her how she should return the Company’s property that was in
 6   her possession. Mr. Israel instructed her not to continue working for the Company and
 7   made her resignation effective immediately.
 8         81.    Plaintiff did not agree to resign and had rescinded her resignation. Mr. Israel
 9   and Defendant Jouhet terminated Plaintiff’s employment.
10         82.    As a result of what she endured while employed by the Company and the
11   circumstances surrounding her termination, Plaintiff suffered from emotional distress in
12   the months after her employment was terminated, and ultimately sought medical care.
13         83.    The Company’s conduct, as described above, was performed or ratified by
14   managing agents, including, but not limited to, Frederic Jouhet, David Israel, and Jim
15   Masciangelo (collectively, the “Managing Agents”). The Managing Agents were each
16   responsible for overseeing a substantial portion of the Company’s operations, and each
17   exercised substantial discretionary authority over vital aspects of such operations,
18   including making significant decisions that affected the Company’s internal policies. The
19   Managing Agents engaged in malicious, fraudulent, and oppressive conduct that justifies
20   an award of punitive damages.
21         84.    In committing the acts as set forth above, the Managing Agents acted
22   despicably and subjected Plaintiff to cruel and unjust hardship in conscious disregard for
23   her rights under California and Federal law. By way of example, Managing Agent Jouhet
24   engaged in severe and pervasive harassment of Plaintiff based on Plaintiff’s sex. After
25   Plaintiff rebuffed him and it became clear to Jouhet that Plaintiff was not going to pursue
26   a romantic relationship with him, he retaliated against Plaintiff. Managing Agent Jouhet
27   and/or the other Managing Agents working under his direction, retaliated against Plaintiff
28
                                                - 11 -
                                      COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20          PageID.13     Page 13 of 41




 1   in order to force her to quit, thereby constructively terminating her employment. The
 2   Managing Agents’ conduct demonstrates a callous indifference for the law and Plaintiff’s
 3   rights.
 4             85.   In committing the foregoing acts as set forth above, the Managing Agents
 5   intended to cause emotional injury to Plaintiff. Among other things, the Managing Agents
 6   harassed Plaintiff and terminated her employment with the intent to cause her severe
 7   emotional distress or at least without regard for the consequences on Plaintiff’s career,
 8   livelihood, and her emotional well-being.
 9                                                 IV.
10                     EXHAUSTION OF ADMINISTRATIVE REMEDIES
11             86.   Prior to the filing of this lawsuit, Plaintiff filed a complaint against each
12   named Defendant with the California Department of Fair Employment and Housing
13   (“DFEH”) pursuant to section 12900 et seq. of the California Government Code, alleging
14   the claims described in this Complaint. On June 18, 2019, the DFEH issued a “right to
15   sue” letter to Plaintiff. A true and correct copy of the right-to-sue letter obtained from the
16   DFEH is attached hereto as Exhibit B. All conditions precedent to the institution of this
17   lawsuit have been fulfilled. This action is filed within one year of the date that the DFEH
18   issued its right-to-sue letter.
19             87.   Prior to the filing of this lawsuit, Plaintiff filed a complaint against each
20   named Defendant with the Equal Employment Opportunity Commission (the “EEOC”),
21   alleging the claims described in this Complaint. On July 1, 2019, the EEOC issued a
22   “right to sue” letter to Plaintiff. A true and correct copy of the right-to-sue letter obtained
23   from the DFEH is attached hereto as Exhibit C. All conditions precedent to the institution
24   of this lawsuit have been fulfilled. This action is filed within ninety (90) days of the date
25   that the EEOC issued its right-to-sue letter.
26
27

28
                                                  - 12 -
                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.14    Page 14 of 41




 1                                                V.
 2                                 FIRST CAUSE OF ACTION
 3                      (Unlawful Harassment in Violation of the FEHA)
 4                       (On Behalf of Plaintiff Against All Defendants)
 5           88.   Plaintiff re-alleges and incorporates by reference paragraphs 1-86, inclusive,
 6   of this Complaint as though fully set forth herein.
 7           89.   California Government Code section 12940(j) makes it illegal for an
 8   employer or any person to harass an employee because of his or her sex and/or gender.
 9           90.   During the course of Plaintiff’s employment with the Company, Plaintiff was
10   harassed on the basis of her sex and/or gender by the Company’s CEO, Defendant Jouhet.
11           91.   Defendant Jouhet engaged in a pattern of continuous and pervasive
12   harassment of Plaintiff based on her sex, which included, inter alia, unwanted sexual
13   advances, harassing messages and phone calls, and inappropriate touching of Plaintiff’s
14   body.
15           92.   For so long as Plaintiff continued to engage Defendant Jouhet in a friendly
16   manner, she was supported at work, recognized and rewarded for her accomplishments,
17   and given opportunities to attend various conferences and meet with doctors.
18           93.   When it became clear to Defendant Jouhet that Plaintiff had a boyfriend and
19   was not going to acquiesce to his advances, Defendant Jouhet created a hostile work
20   environment by implementing a series of reprisals including, inter alia, withholding
21   Plaintiff’s salary raises despite her excellent performance, withholding Plaintiff’s car
22   allowance, sabotaging Plaintiff’s relationships with her customers, and sending her a clear
23   message that she would no longer be allowed to succeed at the Company.
24           94.   At the relevant times mentioned herein, Defendant Jouhet was a “supervisor”
25   within the meaning of California Government Code section 12926(r) because he had the
26   authority, in the interest of the Company, “to hire, transfer, suspend, lay-off, recall,
27   promote, discharge, assign, reward, or discipline other employees, or the responsibility to
28
                                                 - 13 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20        PageID.15    Page 15 of 41




 1   direct them, or to adjust their grievances, or to effectively recommend that action,” and
 2   in connection with the foregoing was required to use independent judgment. Because
 3   Defendant Jouhet was a supervisor as defined by the FEHA, the Company is strictly liable
 4   for his acts of harassment.
 5         95.    As a proximate result of the Company’s, and Defendant Jouhet’s conduct,
 6   Plaintiff suffered and continues to suffer damages in terms of lost wages, lost bonuses,
 7   lost benefits, and other pecuniary loss according to proof. Plaintiff has also suffered and
 8   will continue to suffer physical and emotional injuries, including nervousness,
 9   humiliation, depression, anguish, embarrassment, fright, shock, pain, discomfort, fatigue,
10   and anxiety. The amount of Plaintiff’s damages will be ascertained at trial.
11         96.    The Company’s conduct, as described above, was performed or ratified by
12   Managing Agents.      The Managing Agents were each responsible for overseeing a
13   substantial portion of the Company’s business operations, and each exercised substantial
14   discretionary authority over vital aspects of such operations including making significant
15   decisions that affect the Company’s internal policies. The Managing Agents engaged in
16   malicious, fraudulent, and oppressive conduct that justifies an award of punitive damages.
17         97.    In committing the foregoing acts, as set forth above, the Managing Agents
18   willfully disregarded Plaintiff’s right to be free from unlawful harassment based in part
19   on her sex. Among other things, Defendant Jouhet engaged in a pattern of unwanted,
20   unprofessional and sexualized behavior and commentary towards Plaintiff. David Israel
21   and Jim Masciangelo, both Managing Agents, supported and carried out Defendant
22   Jouhet’s reprisals against Plaintiff when Defendant Jouhet wanted her to be punished.
23         98.    In committing the foregoing acts as set forth above, the Managing Agents
24   acted despicably and subjected Plaintiff to cruel and unjust hardship in conscious
25   disregard for her rights under California law. By way of example, the Managing Agents
26   intentionally caused Plaintiff harm by engaging in and allowing a years-long pattern of
27   harassment of Plaintiff to occur and implementing a series of reprisals that undermined
28
                                                - 14 -
                                      COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20          PageID.16    Page 16 of 41




 1   Plaintiff’s abilities to succeed when Defendant Jouhet was upset by Plaintiff’s decision to
 2   draw clear boundaries in their professional relationship. The Managing Agents’ behavior
 3   demonstrates a callous indifference for the law and Plaintiff’s rights.
 4            99.   In committing the foregoing acts as set forth above, the Managing Agents
 5   intended to cause emotional and financial injury to Plaintiff. Specifically, the Managing
 6   Agents have harassed Plaintiff and/or permitted a campaign of harassment to continue
 7   unchecked with the intent to cause Plaintiff severe emotional distress or at least without
 8   regard for the consequences on Plaintiff’s career, livelihood, and her emotional well-
 9   being.
10            100. The FEHA provides for an award of reasonable attorneys’ fees and costs
11   incurred by a prevailing plaintiff in an action brought under its provisions. Plaintiff has
12   employed and will continue to employ attorneys for the initiation and prosecution of this
13   action. Plaintiff has incurred and will continue to incur attorneys’ fees and costs herein.
14   Plaintiff is entitled to an award of attorneys’ fees and costs.
15            101. Plaintiff has been generally damaged in an amount within the jurisdictional
16   limits of this Court.
17                                                VI.
18                                 SECOND CAUSE OF ACTION
19                   (Failure to Prevent Harassment in Violation of the FEHA)
20                           (On Behalf of Plaintiff Against the Company)
21            102. Plaintiff re-alleges and incorporates by reference paragraphs 1-86, inclusive,
22   of this Complaint as though fully set forth herein.
23            103. California Government Code section 12940(k) makes it an unlawful
24   employment practice for an employer to “fail to take all reasonable steps to prevent
25   discrimination and harassment from occurring.” The Company violated this provision by
26   failing to prevent harassment against Plaintiff. Specifically, the Company knew or should
27

28
                                                 - 15 -
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20        PageID.17    Page 17 of 41




 1   have known of the harassment against Plaintiff yet failed to take any prompt remedial
 2   action.
 3         104. Defendant Jouhet, a Managing Agent, was the perpetrator of the harassment.
 4   Several of the Company’s other Managing Agents including Jim Masciangelo and David
 5   Israel witnessed the harassment and failed to take appropriate action to prevent further
 6   harassment. Not only did the Company’s management fail to prevent further harassment
 7   from occurring, but Managing Agents Israel and Masciangelo exacerbated this illegal and
 8   harmful treatment by, inter alia: passing along messages to Plaintiff when Defendant
 9   Jouhet was upset with her, failing to give her a raise in salary at her performance reviews
10   for two (2) consecutive years despite her excellent performance, failing to reimburse her
11   for her car payments in July and August 2018, and undermining her relationships with
12   customers and business partners.
13         105. As a proximate result of the Company’s conduct, Plaintiff suffered and
14   continues to suffer damages in terms of lost wages, lost benefits, and other pecuniary loss
15   according to proof. Plaintiff has also suffered and will continue to suffer physical and
16   emotional    injuries,   including   nervousness,    humiliation,   depression,   anguish,
17   embarrassment, fright, shock, pain, discomfort, fatigue, and anxiety. The amount of
18   Plaintiff’s damages will be ascertained at trial.
19         106. The Company’s conduct, as described above, was performed or ratified by
20   the Managing Agents of the Company, who engaged in malicious, fraudulent, and
21   oppressive conduct that justifies an award of punitive damages.
22         107. In committing the foregoing acts as set forth above, the Managing Agents
23   willfully disregarded Plaintiff’s right to be free from harassment and retaliation. Among
24   other things, the Managing Agents failed to take any action to stop Defendant Jouhet’s
25   sexualized and unprofessional behavior, withheld salary increases and wages from her,
26   and ultimately terminated her employment despite knowing about the sexual harassment
27   and hostile work environment that she had been subjected to.
28
                                                 - 16 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20          PageID.18    Page 18 of 41




 1         108. In committing the foregoing acts as set forth above, the Managing Agents
 2   acted despicably and subjected Plaintiff to cruel and unjust hardship in conscious
 3   disregard for her rights under California law. By way of example, the Managing Agents
 4   intentionally caused Plaintiff harm by being complicit in Defendant Jouhet’s harassing
 5   behavior and implementing his reprisals when Defendant Jouhet was upset with her for
 6   personal reasons. The Managing Agents’ conduct demonstrates a callous indifference for
 7   the law and Plaintiff’s rights.
 8         109. In committing the foregoing acts as set forth above, the Managing Agents
 9   intended to cause emotional and financial injury to Plaintiff. Specifically, the Managing
10   Agents have permitted years of harassment to continue unchecked with the intent to cause
11   Plaintiff severe emotional distress or at least without regard for the consequences on
12   Plaintiff’s career, livelihood, and her emotional well-being.
13         110. The FEHA provides for an award of reasonable attorneys’ fees and costs
14   incurred by a prevailing plaintiff in an action brought under its provisions. Plaintiff has
15   employed and will continue to employ attorneys for the initiation and prosecution of this
16   action. Plaintiff has incurred and will continue to incur attorneys’ fees and costs herein.
17   Plaintiff is entitled to an award of attorneys’ fees and costs.
18         111. Plaintiff has been generally damaged in an amount within the jurisdictional
19   limits of this Court.
20                                                VII.
21                                   THIRD CAUSE OF ACTION
22                       (Unlawful Retaliation in Violation of Title VII)
23                           (On Behalf of Plaintiff Against all Defendants)
24         112. Plaintiff re-alleges and incorporates by reference paragraphs 1-86, inclusive,
25   of this Complaint as though fully set forth herein.
26         113. Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
27   Act of 1991 (42 U.S.C. §2000e), forbids an employer from retaliating against an employee
28
                                                  - 17 -
                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20           PageID.19    Page 19 of 41




 1   because of the employee’s opposition to “any practice made an unlawful practice” by
 2   Title VII, or the employee’s participation in “an investigation, proceeding, or hearing
 3   under [Title VII].” 42 U.S.C. § 2000e-3(a). Sexual harassment is an unlawful practice
 4   under Title VII; Plaintiff’s resistance to Defendant Jouhet’s sexual advances was a clear
 5   effort to oppose such practice. As a result of her resistance, Plaintiff was retaliated against
 6   by the Company.
 7         114. For the duration of her employment with the Company, Plaintiff was
 8   subjected to unwanted physical touching, sexual advances, and persistent attempts by
 9   Defendant Jouhet to engage in a romantic relationship with him as a result of Plaintiff’s
10   sex. The conduct was not welcomed by Plaintiff and was never reciprocated.
11         115. Plaintiff’s endurance of Defendant Jouhet’s conduct was an implied
12   condition for receiving a continual recognition for her excellent performance, salary
13   increases as a result of her job performance, opportunities to attend various industry
14   events, and job security within the Company. After Plaintiff rebuffed Defendant Jouhet’s
15   advances and made clear to him that their relationship was to remain strictly professional,
16   she experienced a series of reprisals.
17         116. These included, but were not limited to, withholding Plaintiff’s salary raises
18   despite her excellent performance, withholding Plaintiff’s car allowance, sabotaging
19   Plaintiff’s working relationships with her customers, and sending her a clear message that
20   she would no longer be allowed to succeed at the Company.
21         117. Further, when Plaintiff attempted to explain to Defendant Jouhet and Mr.
22   Israel that she had been under an immense amount of stress due to circumstances at work
23   and requested two (2) weeks to recover emotionally, the managing agents denied her a
24   reasonable accommodation and terminated her employment.
25         118. As a proximate result of the Company’s and Defendant Jouhet’s conduct,
26   Plaintiff suffered and continues to suffer damages in terms of lost wages, lost bonuses,
27   lost benefits, and other pecuniary loss according to proof. Plaintiff has also suffered and
28
                                                  - 18 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20         PageID.20    Page 20 of 41




 1   will continue to suffer physical and emotional injuries, including nervousness,
 2   humiliation, depression, anguish, embarrassment, fright, shock, pain, discomfort, fatigue,
 3   and anxiety. The amount of Plaintiff’s damages will be ascertained at trial.
 4         119. The Company’s conduct, as described above, was performed or ratified by
 5   Managing Agents.      The Managing Agents were each responsible for overseeing a
 6   substantial portion of the Company’s business operations, and each exercised substantial
 7   discretionary authority over vital aspects of such operations including making significant
 8   decisions that affect the Company’s internal policies. The Managing Agents engaged in
 9   malicious, fraudulent, and oppressive conduct that justifies an award of punitive damages.
10         120. In committing the foregoing acts, as set forth above, the Managing Agents
11   willfully disregarded Plaintiff’s right to be free from unlawful retaliation for declining to
12   engage in a romantic or sexual relationship with Defendant Jouhet. Among other things,
13   Defendant Jouhet retaliated against Plaintiff after she made clear to him that she was not
14   interested in pursuing a romantic relationship with him.            David Israel and Jim
15   Masciangelo, both Managing Agents, supported and carried out Defendant Jouhet’s
16   reprisals against Plaintiff when Defendant Jouhet wanted her to be punished.
17         121. In committing the foregoing acts as set forth above, the Managing Agents
18   acted despicably and subjected Plaintiff to cruel and unjust hardship in conscious
19   disregard for her rights under federal law. By way of example, the Managing Agents
20   retaliated against Plaintiff by implementing a series of reprisals against her, refused to
21   speak with her about what was taking place with Defendant Jouhet, and ultimately
22   terminating her employment. The Managing Agents’ behavior demonstrates a callous
23   indifference for the law and Plaintiff’s rights.
24         122. In committing the foregoing acts as set forth above, the Managing Agents
25   intended to cause emotional and financial injury to Plaintiff. Specifically, the Managing
26   Agents permitted a years-long pattern of harassment to continue unchecked with the intent
27

28
                                                 - 19 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20          PageID.21   Page 21 of 41




 1   to cause Plaintiff severe emotional distress or at least without regard for the consequences
 2   on Plaintiff’s career, livelihood, and her emotional well-being.
 3         123. Title VII provides for an award of reasonable attorneys’ fees and costs
 4   incurred by a prevailing plaintiff in an action brought under its provisions. Plaintiff has
 5   employed and will continue to employ attorneys for the initiation and prosecution of this
 6   action. Plaintiff has incurred and will continue to incur attorneys’ fees and costs herein.
 7   Plaintiff is entitled to an award of attorneys’ fees and costs.
 8         124. Plaintiff has been generally damaged in an amount within the jurisdictional
 9   limits of this Court.
10                                               VIII.
11                                 FOURTH CAUSE OF ACTION
12                    (Wrongful Termination in Violation of Public Policy)
13                           (On Behalf of Plaintiff Against the Company)
14         125. Plaintiff re-alleges and incorporates by reference paragraphs 1-86, inclusive,
15   of this Complaint as though fully set forth herein.
16         126. As detailed above, Plaintiff experienced harassment by the Company’s CEO,
17   Defendant Jouhet, for years. The Company did not have a human resources department
18   for her to reach out to in order to discuss the ongoing harassment by the most powerful
19   member of the Company. Ultimately, after Plaintiff had made clear that she would not
20   enter into a romantic or sexual relationship with Jouhet, the Company’s Managing Agents
21   intentionally and knowingly permitted Jouhet’s retaliatory behavior to continue
22   unchecked, limited Plaintiff’s earning potential, failed to pay her owed wages, and
23   undermined the relationships that she had built with doctors and customers. The working
24   conditions created by the Company and its Managing Agents were part of a continuous
25   pattern of mistreatment of Plaintiff.
26
27

28
                                                 - 20 -
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20          PageID.22     Page 22 of 41




 1         127. The Managing Agents created working conditions that were intolerable to
 2   Plaintiff and would have been intolerable to a reasonable person. Plaintiff had no
 3   reasonable alternative but to resign.
 4         128. Based on these working conditions, Plaintiff verbally informed Jouhet that
 5   she was resigning. When Mr. Israel asked for a written resignation, Plaintiff did not
 6   provide it, however, and instead asked Defendant Jouhet and Mr. Israel to allow her to
 7   take a leave of absence.
 8         129. Rather than permitting Plaintiff to take a leave of absence, which may have
 9   mitigated the working conditions created by the Company’s Managing Agents, the
10   Company terminated her employment in opposition to fundamental and well-established
11   public policies, as set forth in various statutes, including, but not limited to, Title VII and
12   the FEHA.
13         130. Although Plaintiff attempted to rescind her verbal resignation, the Company
14   did not allow her to do so. By framing Plaintiff’s departure as a resignation, rather than
15   a termination, the Company also deprived Plaintiff of the opportunity to receive
16   unemployment benefits after she left the Company.
17         131. As a proximate result of the Company’s misconduct, Plaintiff suffered and
18   continues to suffer damages in terms of lost wages, lost benefits, and other pecuniary loss
19   according to proof. Plaintiff has also suffered and will continue to suffer physical and
20   emotional injuries, including difficulty sleeping, nervousness, humiliation, depression,
21   anguish, embarrassment, fright, shock, pain, discomfort, fatigue, and anxiety. The amount
22   of Plaintiff’s damages will be ascertained during trial.
23         132. The Company’s conduct, as described above, was performed or ratified by
24   the Managing Agents, who engaged in malicious, fraudulent, and oppressive conduct that
25   justifies an award of punitive damages.
26
27

28
                                                 - 21 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20        PageID.23    Page 23 of 41




 1         133. In committing the foregoing acts as set forth above, the Managing Agents
 2   willfully disregarded Plaintiff’s right to be free from harassment in violation of the FEHA
 3   and Title VII.
 4         134. In committing the foregoing acts as set forth in above, the Managing Agents
 5   acted despicably and subjected Plaintiff to cruel and unjust hardship in conscious
 6   disregard for her rights under California and Federal law. For example, the Managing
 7   Agents intentionally caused Plaintiff harm by being complicit in Defendant Jouhet’s
 8   harassing behavior and implementing his reprisals when Defendant Jouhet was
 9   dissatisfied with her conduct with him. The Managing Agents’ behavior demonstrates a
10   callous indifference for the law and Plaintiff’s rights.
11         135. In committing the foregoing acts as set forth above, the Managing Agents
12   intended to cause emotional and financial injury to Plaintiff. Specifically, Defendant
13   Jouhet engaged in a pattern of unwanted, unprofessional and sexualized behavior and
14   commentary towards Plaintiff.       David Israel and Jim Masciangelo, both Managing
15   Agents, supported and carried out Defendant Jouhet’s reprisals against Plaintiff when
16   Defendant Jouhet wanted her to be punished; these actions ultimately led to her
17   termination.
18         136. Plaintiff has been generally damaged in an amount within the jurisdictional
19   limits of this Court.
20

21                                                IX.
22                                 FIFTH CAUSE OF ACTION
23                                      (Breach of Contract)
24                       (On Behalf of Plaintiff Against All Defendants)
25         137. Plaintiff realleges and incorporates by reference paragraphs 1-86, inclusive,
26   of this Complaint as though fully set forth herein.
27         138. As alleged herein, Plaintiff received an Offer Letter, which outlined the
28
                                                 - 22 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20        PageID.24   Page 24 of 41




 1   details of her compensation by the Company. The letter was signed by both David Israel
 2   and Plaintiff. In the Letter, Plaintiff was to receive an automobile allowance from the
 3   Company every month. See Exhibit D attached hereto.
 4         139. Plaintiff normally received her automobile allowance along with her
 5   paycheck.
 6         140. On or about July 31, 2018, Company CFO, Jim Masciangelo, emailed the
 7   Company’s employees and informed them that the allowances had not been included with
 8   their paychecks, but that an e-check would be issued to everyone.
 9         141. On information and belief, every other Company employee received their
10   automobile allowance for July 2018 by e-check.
11         142. Due to Defendant Jouhet’s personal feelings towards Plaintiff and his desire
12   to push Plaintiff out of the Company, Plaintiff was not given her automobile allowance
13   for July 2018 or September 2018 in breach of her Contract with the Company.
14         143. Plaintiff was harmed by the Company’s breach of the Offer Letter.
15         144. Defendants’ breach of the Offer Letter was a substantial factor in causing
16   Plaintiff’s harm.
17         145. Plaintiff has been generally damaged in an amount to be determined at trial,
18   but which amount is within the jurisdictional limits of this Court.
19         146. Plaintiff relied to her detriment on the Company’s promises and was not
20   reimbursed for the use of her vehicle for the months of July and September 2018.
21         147. Plaintiff has been generally damaged in an amount to be determined at trial,
22   but which amount is within the jurisdictional limits of this Court.
23   //
24

25

26
27

28
                                                - 23 -
                                      COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20          PageID.25    Page 25 of 41




 1                                                 X.
 2                                 SIXTH CAUSE OF ACTION
 3                  (Waiting-Time Penalties Pursuant to Labor Code § 203)
 4                           (On Behalf of Plaintiff Against Defendants)
 5         148. Plaintiff re-alleges and incorporates by reference paragraphs 1-86, inclusive,
 6   of this Complaint as though fully set forth herein.
 7         149. Labor Code section 201 states, “If an employer discharges an employee, the
 8   wages earned and unpaid at the time of discharge are due and payable immediately.”
 9   Pursuant to Labor Code section 202, “[i]f an employee not having a written contract for
10   a definite period of time quits his or her employment, his or her wages shall become due
11   and payable not less than 72 hours thereafter, unless the employee has given 72 hours
12   previous notice of his or her intention to quit, in which case the employee is entitled to
13   his or her wages at the time of quitting.”
14         150. The Company failed to pay Plaintiff the amount owed to her on the date of
15   her termination. Plaintiff has still not received her automobile reimbursement for the
16   months of July and September 2018.
17         151. Labor Code section 203 states, “If an employer willfully fails to pay... any
18   wages of an employee who is discharged or who quits, the wages of the employee shall
19   continue as a penalty from the due date thereof at the same rate until paid or until an action
20   therefor is commenced; but the wages shall not continue for more than 30 days.”
21         152. The Defendants’ willful failure to pay Plaintiff’s earned wages entitles
22   Plaintiff to waiting-time penalties pursuant to Labor Code section 203, in the amount of
23   her daily wages for each day unpaid, up to 30 days.
24         153. Plaintiff has been generally damaged in an amount within the jurisdictional
25   limits of this Court.
26   //
27

28
                                                  - 24 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20             PageID.26   Page 26 of 41




 1                                                XI.
 2                                   PRAYER FOR RELIEF
 3         1.     For general damages, including emotional distress damages, according to
 4   proof on each cause of action for which such damages are available.
 5         2.     For special damages, according to proof on each cause of action for which
 6   such damages are available.
 7         3.     For compensatory damages, including emotional distress damages,
 8   according to proof on each cause of action for which such damages are available.
 9         4.     For punitive damages against Defendants, according to proof on each cause
10   of action for which such damages are available.
11         5.     For declaratory and injunctive relief, as appropriate.
12         6.     For prejudgment interest and post-judgment interest according to law.
13         7.     For reasonable attorneys’ fees incurred in this action pursuant to the FEHA
14   and Title VII.
15         8.     For costs of litigation incurred in this action.
16         9.     For such other and further relief that the Court deems proper and just.
17   As to the Sixth Cause of Action for Waiting-Time Penalties
18         10.          For waiting time penalties pursuant to California Labor Code § 203.
19

20
        Dated: September 24, 2019              EXCELSIS LAW, P.C.
21

22                                             By
23                                                  ZAINAH ALFI
                                                    C. GENEVIEVE JENKINS
24

25                                             Attorneys for Plaintiff,
                                               RAQUEL MEIRA DAVIS
26
27

28
                                                 - 25 -
                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20     PageID.27   Page 27 of 41




 1                              DEMAND FOR JURY TRIAL
           Plaintiff RAQUEL MEIRA DAVIS hereby demands a trial by jury on all causes of
 2
     action alleged herein in the Complaint for Damages.
 3

 4
        Dated: September 24, 2019           EXCELSIS LAW, P.C.
 5

 6
                                            By: ___________________________
 7
                                                ZAINAH ALFI
 8                                              C. GENEVIEVE JENKINS

 9                                          Attorneys for Plaintiff,
                                            RAQUEL MEIRA DAVIS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              -1-
                                     DEMAND FOR JURY TRIAL
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20   PageID.28   Page 28 of 41




                                 Exhibit A
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                   PageID.29      Page 29 of 41




                                  EMPLOYMENT AGREEMENT

         This Employment Agreement ("Agreement") made as of the 22nd day of June, 2015 (the
  "Effective Date"), by and between MACI]HEALTH DISTRIBUTION, INC., a Michigan
  corporation (hereinafter referred to as "Company") and Raquel Davis (Meira), whose address is
                                                        hereinafter referred to as "(Employee")

          WHEREAS, Company is engaged in the sale and distribution of certain patented
  supplements for the prevention of age-related macular degeneration and other products for eye
  health (hereinafter refered to as "Products") as fiuther defined in Exhibit A; and

          WHEREAS, Employee desires to be appointed as a Sales Representative for the
                                 Exhibit B, upon the terms and conditions set forth herein;
  Products in the Territory, as defined in
  and

         WHEREAS, Company is willing to appoint Employee as its Sales Representative for the
  Products in the Territory upon the tenns and conditions as set forth herein.

         NOW, THEREFORE. in consideration of the mutual promises and covenants contained
  herein and for other good and valuable considemtion, the receipt and sufficiency of which is
  hereby acknowledged, the parties hereto agree as follows:

          1.    Appointment. Company hereby appoints Employee as its Sales Representative
  to solicit      for its Products for customers located in the Territory and Employee hereby
               sales
  accepts such appointnent, in accordance with the terms and conditions set forth herein. In
  consideration of this employment, Employee hereby agrees to exert his/her best efforts during
  the term of this Agreement to vigorously promote the sale of the Products in the Territory.

          2.       Term. The employment of the Employee, pursuant to this Agreement, shall
  cornmence on the date first written above and shall continue on a year-to-yeil basis unless and
  until terrninated as provided for in this Agreement.

          3.      Compensation and Benelits. The Employee's compensation and benefits will be
  as set forth in Exhibit C and shall be attached hereto and made apatt of this Agreement as more
  specifically set forth herein. All payments made by the Company to Employee pursuant to the
  terms of this Agreement, shall be subject to all applicable federal, state and local withholding,
  payroll and other similar taxes. Company hereby reserves the righq in its sole discretioq to
  modifu the Commission Plan as set forth in Exhibit C. In any event, compensation and benefits
  shall be leviewed on an annual basis and any modifications shall be set forth in Exhibit C.

         4.        Non-Disclosure,IntellectualProperty.andlnventions:

          (a)    The Employee acknowledges that the Confidential Information (defined below)
  relating to the business of the Company that the Employee will obtain during the course of
  hislher employment by the Company and his/her performance under this Agreement are the
  property of the Company. The Employee agrees that he/she will not disclose or use at any time



  3b- Initial
     Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                   PageID.30      Page 30 of 41




      any Confidential Information, other than in the ordinary cotlrse of business of the Company to
      promote the interests of and pursuant to the Company's policy, without the prior written consent
      bf tn. Company. The Employee agrces to deliver to the Company at the end of his/her
      employmen{ or at any other time that the Company may request, all memoranda notes, plans,
      ,""Lrdr, diskettes, tapes, and other storage media, documentation, and other materials (and
      copies thereof) containing Confidential Information relating to the business of the Company, no
      *itt., where such material is located and no matter what form the material may be in, that the
      Employee may then possess or have under hislher control. If requested by the Company, the
      Employee shall provide to the Company written confirmation that all such materiais have been
      delivered to the Company or have been destroyed. The Employee shail take all appropriate steps
      to safeggard Confidential Information and to protect it against disclosure, misuse. espionage,
      loss, and theft.

              O)      For purposes of this Agreement, "Confidential Information" shall mean trade
       secrets,- confidential or proprietary information, ild all other knowledge, know-how,
       information, documents. or maierials owed, developed, or possessed by the Company, u'hether in
       tangible or intangible forrn, pertaining to the business of the Company or any customer thereof,
       known or intended to be known only to employees of the Company or other persons in a
       confidential relationship with the Compan,v, including but not limited to marketing and
       advertising plans, research and development dat4 project data, assignments of individual
       employees, iesting and evaluation procedures, cost data aud techniques, data. bases, designs.
       modeli, operating procedures, knowledge of the organization (including pricing and sales
       policies, techniques, and concepts), trade shows (including prices, costs, sales, or content),
       betails ofjoint venture or sponsorship agreements, knowledge of strategic or marketing plans for
       future events, direct marketing, promotion stategies and plans, marketing strategies and plans'
        shows, conferences or publications, processes, techniques, conffacts, financial information or
       measures, business methods, future business plans, package design, retail design, field marketing
       outsowcing, customers (including identities of customers and prospective customers, identities
        of individual contacts as business entities that are custorners or prospective customers,
       preferences, businesses, or habits), personnel and empioyee files and records, business
       ielationships, fiaining/seminars. and other information owned, developed, or possessed by the
        Company: provided,-however, that Confidential Information shal1 not include (i) information
        whicir, prioi to the time of disclosure by the Company, was known to the Employee as evidenced
        by hisiher written records, (ii) information that, at the time of disclosure to the Employee, was
        published or known publicly or was otherwise in the public domain, (iiD informalion which. after
        disclosure to the Employee, is published or becomes publicly known or otherwise becomes part
        of the public domain other than as a result of a breach of this Agreement, or (iv) information
        which is disclosed to the Employee in good faith by a third party who is not under obligation of
        confidence or secrecy to the Company at the time such third party discloses the information to
        the Employee.

               5.      Covenant Not to Compete. Employee agrees that for so long as he/she is
       employed Uy ttr" Cornp*V, prpioyee shall not, for any reason whatsoever, directly or indirectly
       solicit, seek, accept employment, or accept orders, for his/her o\iln accormt or for the account of
       others for services whiih compete with the Company within the or to or on behalf of any of the
       persons or businesses which the Company conducts business and which provides services as of



                                                       a


RD
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                   PageID.31       Page 31 of 41




  the date of this Agreement or the date upon which such Employee's interest terminates.
  Employee acknowledges that a violation of the provisions of this section will cause irreparable
  rnjury to the Company and that there is no adequate remedy at law for such violation, and
  Employee therefore agrces that the Company shall have the righq in addition to any other
  remedies available to it, at law or in equity, to immediately enjoin the violating Employee, as the
  case may be, upon application to a court of competent jurisdiction for the issuance of an ex-parte
  restraining order, preliminary injunction or permanent injunction prohibiting such person from
  violating this provision.

         6.      Termination. Employee's employment and this Agreement may be terminated at
  any time in the following ways:

         (a)      Termination Due to Emplovee's Death or Disability. Employee's employment
  and this Agreement    will terminate if Employee dies or suffers physical incapacity or mental
  incompetence. For the purpose of this Agreemen! Employee shall be deemed to have suffered
  physical incapacity or mental incompetence if Employee is unable to perform the essential
  functions of his/her job with reasonable accommodation as detemrined in the sole discretion of
  Mr. Frederic Jouhet or the Board of Directors. Any accommodation will not be deemed
  reasonable if it imposes an undue hardship on the Company. If this Agreement and Employee's
  employment terminate due to the death or disability of Employee, Employee will not be entitled
  to any payments after the date of hisArer death or disability.

         (b)      At the Parties Option. Employee or Company may terminate this Agreement for
  any leason by giving at least thhty (30) days' written notice to the other part5i, provided that the
  Company may waive Employee's notice requirement in its sole discretion. In the event of the
  Employee's tennination as set forth in this subparagraph, the Company will have no obligation
  to pay Employee after hisftrer last day of active employment any other payments including but
  not limited to severance or other benefits.

          The Employee acknov*,ledges that, upon termination of hislher employment he/she is
  entitled to no other compensation: seveftrlce. or other benefits other than those specifically set
  forth in this Agreement. This relationship is an at-will relationship and can be terminated for any
  reason subject to the terms and conditions of this Agreement.

           7. Refurn of Propertv. Upon any termination of this Agreement and the
  Employee's employment hereunder, the Employee shall at once deliver to the Company all
  books, reports, documents, ef[ects. money, securities, computers, tablets, phones, or other
  property belonging to the Company for which the Company is liable to others that are in the
  Employee's possession, charge, control, or custody. The Employee f,rrther shall retum to or
  otherwise inform the Company of all means of access to any account, database, or computer
  system of the Company (whether personal to the Employee or public, published or trnpublished,
  standard or backdoor, including all account names, passwords. access codes, unique personal
  identification numbers, any code kept secret and any other means allowing employee access to
  Company's data or documentation).




                                                  -3-
  Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                      PageID.32      Page 32 of 41




             8.      Definition. In this Agreement the word "person" shall include individuals,
      partnerships, associations, trusts, unincoqporatedoryaruzations, and corporations and vice v-ersa.

             g.      Termination of Prior Agreementsl Entire Agreement. Upon the effective date
      of this Agreement, any employment agreement between the Employee and Company shall
      terminate and shall be of no further force or effect, and the Employee will be entitled to no
      further consideration or compensation thereunder. This Agreement constitutes the entire
      agreement between the Employee and the Company with respect to the subject matter hereof and
      cancels and supersedes any prior urderstandings and agreements between the Employee and the
      Company with respect thereto.

              10.     Severabilitv and Construction. If any provision of this Agreement is
      determined   to be invalid or unenforceable in whole or in part, such invalidity or unenforceability
      shall attach only to such provision or part thereof and the remaining part of such provision and
      all other provisions hereof shall confinue in full force and effect Moreover, if one or more of the
      provisions contained in this Agreqment shall for any reason be held to be excessively broad as to
      icope, activity, subject or otherwise so as to be unenforceable at law, such provision or
      provisions shall be construed by the appropriate judicial body by limiting or reducing it or them
      io as to be enforceable to the madmum extend compatible with the applicable law as it shall
      appeil.

              11.   Goyernins Law. This Agreement shall be governed by and construed in
      accordance with the laws of ttre State of Michigan, without grving effect to the principles of
      conflicts of law thereof.

              t2.    Review of Agreement. The Employee acknowledges ttrat helshe has been
      advised to obtain an attomey regarding a review of this Agreement and has had an opportunity to
      obtain legal advice in connection with this Agreement.

              13.    Assirnment of Riehts. The Employee shall not have the right to assign this
      Agreernent (it being understood that this is a personal service contract requiring the services of
      the Employee personally) or any of his/her rights or obligations hereunder, including any
      subcontracting of obligations hereunder, without the prior written consent of the Company. The
      rights and obligations of the Company under this Agreement may be assigned by the Company
      and shall ingre to the benefit of and shall be binding uporL the successors and assign of the
      Company.

              14-   Employee hereby acknowledges that heishe has been advised to obtain counsel
      and has had counsel review this Agreement prior to his/her execution of this Agreement.

              15.     Notices:

              (a)    Any notice required or perrritted to be given under this Agreement will be given
      in writing by personat delivery, registered mail, or by facsimile.




                                                       -4-

fiD
 Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                     PageID.33      Page 33 of 41




            If to the Company:

                    Macuhealth Distribution, Inc.
                    Attn: Mr. Frederic Jouhet
                    280 North Old Woodward, Suite 107
                    Birmingham, MI48009

            With a copy to:

                    A. Stuart Tompkins, Esq.
                    Sullivan, Ward, Asher & Patton, P.C.
                    25800 Northwestern Highway, Suite 1000
                    Southfield,  MI 48037-022?


            If to Employee:

                    Raquei Davis (Meira)




            (b) Any termination by the Company or the Employee shall be communicated by a
     written notice of termination to the other party hereto delivered in accordance with this
     Agreement. Such notice shall indicate the specific termination provision in this Agreement
     relied upon.

             16. Waiver; Amendment. No provision of this Agreement shall be amended,
     modified, waived, or discharged unless the modifrcation, waiver, or discharge is agreed to in
     writing and signed by the Employee and by an officer of the Company (other than the Employee)
     specifically authorized to do so by the Board of Directors. No waiver by either party of any
     breach of, or compliance with, any condition or provision of this Agreement by the other part1,
     shall be considered a waiver of any other condition or provision or of the same condition or
     provision at another time.

              17. Iniunctive Relief. The parties hereto agree that a breach of any of the promises
     or agreements contained herein will result in ireparable and continuing damage to the Company
     and the Employee for which there will be no adequate remedy at law, and the Company or the
     Employee shall be entitled, in addition to all other remedies, to injunctive relief and such other
     relief as may be proper (including monetary damages, if appropriate).

            18.     Captions. The captions of the sections of this Agreement are for convenience of
     reference only and in no way define, limit, or affect the scope of any section of this Agreement.

            19.     Construction. The language of all parts of this Agreement shall in all cases be
     construed as a whole according to its fair meaning and not strictly for or agqinsl either party.



                                                    -5-

RU
 Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                      PageID.34       Page 34 of 41




               20. Counterparts. This Agreement may be executed in counterParts, each of which
     shall be deemed an original but atl of which together will constitute one and the same instrument.

               21.    Venue and Jurisdiction. Each of the parties to this Agreement agree that this
     Agreement is made in Michigan and each of the parties submit to the non-exclusive jurisdiction
     of arry state or federal courts sitting in Michigan with respect to any action or proceeding arising
     out of or relating to this Settlement Agreement may be heard and determined in such court and
     expressly submits the personal jurisdiction and venue of such court for the purposes of this
     Settlement Agreemant and expressly waives any claim of improper venue and any claim that
     such courts are an inconvenient forum.

               22. Provisions That Operate Followins Termination. Notwithstanding any
     termination of this Agreement and the Employee's employment hereunder for any reason
     whatsoever. the provisions of Section 6 of this Agreement and any other provision of this
     Agreement necessary to give efficacy thereto shall continue in full force and effect following
     such termination.


                                           MACUHEALTII DISTRIBUTION, INC.




                                           rts: VP 5,rlus +n)f3f




     AMD-121836/1645609r'3




                                                      -6-

sv
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20   PageID.35   Page 35 of 41




                                 Exhibit B
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                                        PageID.36   Page 36 of 41
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                               GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                                KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


June 18, 2019

Raquel Meira Davis
1000 Wilshire Blvd Ste 600
Los Angeles, California 90017

RE:   Notice of Case Closure and Right to Sue
      DFEH Matter Number: 201906-06353803
      Right to Sue: Meira Davis / MacuHealth LP et al.

Dear Raquel Meira Davis,

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective June
18, 2019 because an immediate Right to Sue notice was requested. DFEH will take no
further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20   PageID.37   Page 37 of 41




                                 Exhibit C
           Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                                       PageID.38     Page 38 of 41



 EEOC Form 161-B (11/16)                  U.S. 1—QUAL EMPLOYMENT OPPORTUNITY COMMI6SION

                                        NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:                                                                                   From:    Los Angeles District Office
                                                                                               255 E. Temple St. 4th Floor
                                                                                               Los Angeles, CA 90012




       n         On behalf of person(s) aggrieved whose identity is
                 CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                        EEOC Representative                                            Telephone No.
                                                        Garrett D. Hoover,
 480-2019-03535                                         Intake Supervisor                                              (213) 894-1090
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.

       EKI        The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                               alf of the Commission




 Enclosures(s)                                                        osa M. Viramontes,
                                                                       District Director

 CC:
              Frederic Jouhet                                                         Zainah Alfi
              CEO                                                                     EXCELSIS LAW PC
              MACUHEALTH LP                                                           1000 Wilshire Blvd. Ste 600
              401 S Old Woodward Ave, Suite 308                                       Los Angeles, CA 90017
              Birmingham, MI 48009
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20   PageID.39   Page 39 of 41




                                 Exhibit D
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                  PageID.40      Page 40 of 41




June 2, 2015




                              Offer of Employment

To:      Raquel Meira,


Raquel, we are pleased to offer you the position of Supplement Sales Specialist reporting
directly to me for the Northern California Territory consisting of NorCal, NV (excluding greater
Las Vegas) and Hawaii. You will have the responsibility to develop and grow our MacuHealth®
with LMZ3 brand along with SightRisk™ in eye care professionals’ offices and to their patients
throughout the territory.

The terms and conditions of your employment are as follows:

      1. This offer is for full time exempt employment with a start date of June 22, 2015.
      2. Base salary of $62,000 per annum payable bimonthly on the 15th and last day of each
         month. This base salary includes an allowance to purchase a car.
      3. Participation in our commission plan. Currently the plan for MacuHealth is:
         bottle sold up to                                                          bottle sold
         incremental to your base number (2015 Growth Commission). Base commissions (
         per bottle) on all bottles starting from bottle one sold are paid at the end of each month
         for the prior month’s unit sales. Growth commissions (additional           per bottle) are
         calculated and paid at the end of each quarter. Growth commissions are calculated on a
         quarterly basis to minimize monthly spikes and seasonal changes to the business.
         Commission plans are reviewed annually and subject to change.
      4. Total MacuHealth bottles sold in this territory for 12-months ending December 31, 2014
         is
      5. Commission for Sight Risk sales (once launched) are          or every program sold.
      6. Participation in all other Company incentive and award programs that may be from time
         to time introduced.
      7. Participation in company defined benefit plan based on eligibility. We currently offer a
         medical/dental/vision care plan. Other benefits may become available down the road as
         the company grows.
Case 2:20-cv-11430-SFC-EAS ECF No. 1 filed 06/02/20                 PageID.41     Page 41 of 41




   8. Pay for all out-of-pocket travel and entertainment expenses based on company
       guidelines, including mileage at standard IRS rates and for any business portion of your
       cell phone and high speed Internet expenses. The company will provide a laptop
       computer.
   9. Vacation and PTO will be commensurate with company policy.
   10. An employment agreement will be created for you to sign. The main component of this
       Agreement is that while working for MacuHealth, you will be restricted from selling or
       promoting any other vitamins/supplements.
   11. Adherence to company policies with regard to conduct, reporting and travel.

Raquel, please review this offer and sign below if it is accepted. We look forward to you joining
our team and to your personal success in helping make MacuHealth and SightRisk market
leaders.

With kind regards,

David Israel
Vice President of Sales and New Business Development




I hereby accept this offer of employment on ________________.
                                                    date



Signed: _______________________________________



Print Name: ___________________________________
